Citation Nr: 0945339	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  08-16 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Ms. G.H.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1962 to June 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin which denied the Veteran's claim.

The Veteran testified at a RO hearing in June 2007.  In 
February 2009, he presented sworn testimony during a 
videoconference hearing which was chaired by the undersigned 
Veterans Law Judge.  Transcripts of both hearings have been 
associated with the Veteran's VA claims folder.  


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with PTSD.

2.  The evidence of record does not include credible 
supporting evidence verifying the occurrence of the Veteran's 
claimed in-service stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for PTSD, 
which she contends is a result of her military service.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision 
as to the issue on appeal.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue currently before the 
Board.  The Veteran was informed of the evidentiary 
requirements for service connection in a letter dated 
September 2006.  The VCAA letter indicated that in order for 
service connection to be granted there must be evidence of 
an injury in military service or a disease that began in or 
was made worse during military service, or that there was an 
event in service that caused an injury or disease; a current 
physical or mental disability shown by medical evidence; and 
a relationship between the disability and an injury, disease, 
or event in military service.  

In the September 2006 VCAA letter, the RO requested that the 
Veteran provide details as to the claimed PTSD; specifically, 
as to the Veteran's claimed stressor.  

The RO informed the Veteran of VA's duty to assist her in the 
development of her claim in the above-referenced VCAA letter.  
Specifically, the Veteran was informed that VA would assist 
her in obtaining relevant records from any Federal agency, 
including those from the military, VA Medical Centers, and 
the Social Security Administration.  With respect to private 
treatment records, the VCAA letter informed the Veteran that 
VA would make reasonable efforts to request such records.  
The Veteran was also advised in the letter that a VA 
examination would be scheduled if necessary to make a 
decision on her claim.  

The September 2006 letter emphasized:  "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The September 2006 VCAA letter specifically requested, "[i]f 
you have any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b) in that it informed the Veteran that she 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific Dingess notice in the 
September 2006 letter.  The letter detailed the evidence 
considered in determining a disability rating, including, 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The letter also advised the Veteran as to 
examples of evidence that would be pertinent to determining a 
disability rating, such as on-going treatment records, recent 
Social Security determinations, statements from employers as 
to job performance and time lost due to service-connected 
disabilities, and witness statements.

With respect to effective date, the letter instructed the 
Veteran that two factors were relevant in determining 
effective dates of increased rating claims:  when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule."  The Veteran was also advised in the letter as to 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service medical records 
that the Veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

Given that there is no indication that there exists any 
evidence which could be obtained to affect the outcome of 
this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the Veteran in obtaining evidence 
necessary to substantiate her claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  The evidence of record includes service 
treatment records, service personnel records, the Veteran's 
statements, lay statements, Social Security Administration 
records, and VA treatment records.  

Additionally, the Veteran was not afforded a VA examination 
to address her claimed PTSD.  The Board is aware of the case 
of McLendon v. Nicholson, 20 Vet. App. 79 (2006), which held 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease, manifested 
in accordance with presumptive service connection 
regulations, occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

However, a medical examination as to the Veteran's claim is 
unnecessary in this case, because there is no objective 
evidence to corroborate the claimed in-service stressor.  
Under such circumstances, an examination is not required.  
The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no credible and supporting evidence of an in-service 
stressor as to the claimed PTSD.

As explained in greater detail below, the outcome of the 
claim hinges on what occurred, or more precisely what did not 
occur, during service.  In the absence of in-service 
stressors, referral of this case for an opinion as to 
etiology would in essence place the examining physician in 
the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical opinion which 
provided a nexus between the Veteran's claimed disability and 
her military service would necessarily be based solely on the 
Veteran's uncorroborated assertions regarding what occurred 
in service.  The Court has held on a number of occasions that 
a medical opinion premised upon an unsubstantiated account of 
a claimant is of no probative value. See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant]. Obtaining a medical nexus opinion under the 
circumstances presented in this case would be a useless 
exercise.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with said provisions.

The Board also observes that all due process concerns have 
been satisfied.  See  38 C.F.R. § 3.103 (2009).  The Veteran 
has retained the services of a representative and, as 
indicated above, testified at a videoconference hearing 
before the undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).

Service connection - PTSD

Specifically with respect to PTSD, three elements must be 
present:  (1) medical evidence diagnosing PTSD; (2) combat 
status or credible supporting evidence that the claimed in-
service stressors actually occurred; and (3) a link 
established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2009).

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2009).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary.  Service department evidence that the veteran 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Action Ribbon, or similar combat citation will 
be accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f) (2009).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in-
service stressors.  See Moreau, 9 Vet. App. at 395-396 
(1996); Cohen, 10 Vet. App. at 142 (1997).

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on sexual assault.  In particular, the Court held that 
the provisions in M21-1, Part III, 5.14(c), which address 
PTSD claims based on personal assault, are substantive rules 
that are the equivalent of VA regulations and must be 
considered.  See also YR v. West, 11 Vet. App. 393, 398-99 
(1998).

Paragraph 5.14c states that, in cases of sexual assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).  Also of particular pertinence 
are the provision of subparagraphs (8) and (9) of Section 
5.14 which state that "[b]ehavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor."  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"[v]isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."

Analysis

The Veteran seeks entitlement to service connection for PTSD, 
which she claims to have developed as a result of military 
sexual trauma.

Discussion

As discussed above, in order to establish service connection 
for PTSD, there must be:  (1) a current medical diagnoses of 
PTSD; (2) credible supporting evidence that a claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2009).

With respect to element (1), current diagnosis, there are 
multiple PTSD diagnoses of record.  See the VA treatment 
records dated June 2006 and February 2007.  Accordingly, the 
Board finds that element (1) of 38 C.F.R. § 3.304(f) has been 
satisfied.  

With respect to element (3), medical nexus, there is medical 
evidence of record that appears to ascribe the Veteran's PTSD 
to her reported in-service stressors, in particular, those 
pertaining to claimed in-service sexual trauma.  See, e.g., 
the VA treatment records dated June 2006 and February 2007.  
Accordingly, the Board finds that element (3) has arguably 
been established.

With respect to critical element (2), combat status or 
verified stressors, the Board initially notes that the record 
does not reflect, and the Veteran does not contend, that the 
stressors upon which she relies are related to combat or POW 
experiences.  Thus, the record must contain service records 
or other credible evidence which corroborates the reported 
stressors.  See 38 C.F.R. § 3.304(f) (2009).

The Board must determine the credibility and probative value 
of the evidence.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1977) and 
cases cited therein [holding that the Board has the duty to 
assess credibility and weight to be given to the evidence].  
As a lay person, the Veteran is competent to provide evidence 
of observable events, including having been assaulted.  See 
Savage v. Gober, 10 Vet. App. 488, 496 (1997).  The question 
thus becomes one of credibility.

The Veteran contends that she was sexually assaulted during 
her military service.  Specifically, the Veteran asserts that 
while she was being investigated for homosexual activities at 
Fort Hood, she was forced to have sex with multiple male 
soldiers "to prove [she] wasn't gay."  See, e.g., the 
February 2009 Board hearing transcript, pgs. 5-6.

Crucially, aside from the recent statements of the Veteran, 
made in connection with her claim for monetary benefits from 
the government, the record does not contain evidence to 
corroborate the Veteran's account of military sexual assault.  

The Board is aware of the Court's concerns in Patton, 
discussed in the law and regulations section above.  Patton 
allows for consideration of in-service job performance as 
indicative of sexual assault.  Specifically, the Board must 
look at "[b]ehavior changes that occurred at the time of the 
incident may indicate the occurrence of an in-service 
stressor."  

The Veteran's service personnel records demonstrate that she 
performed W.A.C. basic training from August 1962 to November 
1962.  She was then transferred to Fort Gordon, Georgia for 
additional training in her military occupational specialty.  
She was stationed at her first and only duty station, Fort 
Hood, Texas, beginning in February 1963.  Service personnel 
records show that she was investigated for homosexual 
activities while stationed at Fort Hood.  She was discharged 
in June 1963 based upon unsuitability of character under Army 
Regulation 635-209.  

The Veteran's service personnel records do not show any 
problems during her training period.  However, with respect 
to job performance, her conduct and efficiency ratings at 
Fort Hood were "unsatisfactory."  This unsatisfactory 
performance rating appears to have been based on the 
Veteran's unbroken pattern of unsoldierly behavior at that 
station, which resulted in multiple instances of disciplinary 
action.  

Specifically, the Veteran's service personnel records show 
that on April 18, 1963 she received an Article 15 for being 
absent without leave from her duty station and on April 22, 
1963 she received another Article 15 for drinking in the 
Company Area.  Court Martial charges were also twice 
submitted by the Veteran's commanding officer as a result of 
her behavior.  Specifically, on April 20, 1963, she "engaged 
in fisticuffs" and received a Summary Court Martial for 
charges related to that offense.  On April 24, 1963, the 
Veteran violated Article 134 because "[h]aving received 
permission from her duty section to leave her place of duty 
to go to the hospital she wrongfully proceeded" to another 
location.  The Veteran declined an Article 15 for this 
offense and Summary Court Martial charges were submitted by 
her commanding officer two days later.

The Board has considered whether the Veteran's behavioral 
problems were indicative of military sexual trauma.  However, 
there is nothing in the objective record which indicates that 
the Veteran's unsoldierly conduct was a reaction to rape or 
sexual assault.  It does not appear that the Veteran 
proffered her purported victimization as an excuse at the 
time.  The Board finds that the Veteran's bad behavior was 
exactly that, plain bad behavior and nothing more.

Moreover, there is no evidence in the record that the forced 
sexual conduct which has been alleged by the Veteran was ever 
reported or that it was otherwise reduced to writing.  There 
are no contemporaneous lay statements or third party records 
whereby the Veteran's claims could be verified.  Further, 
there are no formal records, such as police reports or 
medical records, of the alleged incidents of assault.  The 
Veteran was notified by VA that she could obtain alternative 
sources of information to support her claim, including police 
reports, "buddy" certificates or affidavits, and letters 
written during service.  She did not identify any such 
evidence.

Notably, the record contains two in-service psychiatric 
evaluations, which were both conducted in conjunction with 
the April 1963 disciplinary investigation.  Crucially, both 
of the psychiatric evaluation reports were pertinently absent 
any mention of rape or sexual assault.  Rather, the military 
physicians reported that the Veteran admitted to having 
strong homosexual feelings.  See service treatment records 
dated April 4, 1963 and April 11, 1963.

The Veteran's service treatment records do not show any 
complaint of or treatment for sexual assault.  Moreover, the 
Board notes that the Veteran's May 1963 service separation 
examination documented the Veteran's complaints of "anxiety 
symptoms," but there is no contemporaneous evidence to 
suggest that the Veteran's anxiety was related to sexual 
assault, as opposed to her abrupt discharge from military 
service for unsuitability.

The Veteran has also indicated that she immediately sought 
psychological treatment at the VA Medical Center (VAMC) in 
St. Louis, Missouri after her military discharge in June 
1963.  See, e.g., the June 2007 RO hearing transcript.  
However, the VAMC was unable to locate any such records and 
the Veteran's report of psychological treatment in the mid-
1960's remains uncorroborated.  See the Formal Finding of 
Unavailability dated March 2008.  In fact, the Veteran did 
not report the alleged in-service sexual assaults to her 
treating psychologists until November 2002.  The Veteran 
received regular psychiatric treatment for over twenty years 
before mentioning the alleged sexual assaults in service.  It 
strains credulity to the breaking point that the Veteran 
would not mention the purported sexual assaults, which she 
now claims were watershed events in her life, either in 
connection with her discharge from military service or during 
decades of post service psychiatric treatment.

A review of the Veteran's post-service psychiatric records 
document numerous stressful life experiences, including: 
prostitution, chronic alcohol and cocaine addiction, family 
problems, and at least two sexual assaults, in January 1989 
and in August 1992.  See, e.g., the VA treatment records 
dated January 1989, February 1989, and September 1992.  Also, 
of note in the Veteran's treatment records are several 
notations that the Veteran experiences difficulty 
differentiating her dreams from reality.  See, e.g., the VA 
treatment records dated June 1989.

The Board also recognizes that the Veteran has made multiple 
vague contentions to having been raped by her military 
recruiter.  See, e.g., the June 2007 RO hearing transcript.  
Similar to her other allegations, there is no objective 
evidence which would serve to corroborate this account of 
sexual trauma.  Notably, the Veteran made no mention of this 
at any point during her military service or for decades 
thereafter.  

The Veteran has pointed to in-service treatment for "blood 
clots" as evidence of rape.  Although service treatment 
records do show that the Veteran was treated for complaints 
of "blood clots" in January 1963, these records demonstrate 
that this condition was actually a result of menstrual 
irregularities. There is no evidence to suggest that the 
Veteran's menstrual problems were related to any sexual 
incidents, and she did not report such at the tine.  

Boiled down to its essence, the Veteran's claim rests 
exclusively upon her recent uncorroborated reports of sexual 
assault in service, made nearly forty years after her June 
1963 discharge.  As indicated above, the existing service 
records do not serve to corroborate the Veteran's 
contentions.  

The Board finds that the negative service records as well as 
the lengthy post-service history, does not serve to 
corroborate the Veteran's account of in-service sexual 
assault.  The Board places far greater probative value on the 
pertinently negative contemporaneous service department 
records than it does on the recent uncorroborated statements 
of the Veteran.  Such records are more reliable, in the 
Board's view, than the Veteran's unsupported assertion of 
events over forty years past.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran].  

The Board finds it to be significant that the Veteran filed a 
claim of entitlement to service connection for "psychiatric 
problems" in November 1988 and again in August 1990.  
Neither claim made mention of the alleged sexual assaults.  
In fact, as indicated above, medical treatment records show 
that the Veteran made no mention of any such alleged military 
sexual trauma until November 2002, nearly forty years after 
her discharge from military service.  See Maxon v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper 
to consider the veteran's entire medical history, including 
the lengthy period of absence of complaint with respect to 
the condition he now raised].  The Veteran's vague and 
shifting statements are self-serving and are unsupported by 
the record as a whole.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). [VA 
cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].  

Accordingly, the Board finds the Veteran's statements to be 
lacking in credibility and probative value.

Moreover, to the extent that the Veteran's recent VA 
treatment records rely on and include the Veteran's self-
report of military sexual trauma, those references are no 
different from the Veteran's own contentions and do not serve 
as corroboration of the alleged in-service stressors.  See 
Moreau, 9 Vet. App. at 395-396 (1996); see also Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described].

The record also contains lay testimony of G.H.  See the 
February 2009 Board hearing transcript.  However, this lay 
evidence does not contain any personal first-hand knowledge 
of the in-service assaults, but rather is largely limited to 
vague statements regarding how the Veteran changed after her 
military service. As such, the Board does not assign 
significant weight of probative value to this lay evidence.

In short, the Board finds that a preponderance of the 
evidence is against the existence of the purported in-service 
assaults, intimidation, or any other in-service stressor.  
Element (2) of 38 C.F.R. § 3.304(f) has not been met, and the 
Veteran's claim fails on that basis.

In conclusion, for reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied.

Additional comment

The Court has recently held that when a claimant makes a 
claim, she is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this 
case, however, the Veteran and her representative have 
specifically argued that the Veteran has PTSD.  There in no 
suggestion that the Veteran is contending that she should be 
granted service connection for any other psychiatric 
disability.  

Accordingly, in the absence of any indication that the 
Veteran seeks service connection for any disability other 
than PTSD, the Board will not broaden the claim.

The Board is aware that the Veteran has also been diagnosed 
as having bipolar disorder.  To the extent that her claim may 
be deemed to encompass that disability also (and as discussed 
above the Board does not believe this is the case), the 
analysis above generally applies.  Although 38 C.F.R. 
§ 3.304(f) is not applicable, the only evidence as to the 
presence of in-service disease or injury emanates from the 
Veteran herself.  The Board has found that the Veteran's 
statements as to what transpired in service are lacking in 
credibility.  Bipolar disorder was not diagnosed in service 
or for a number of years thereafter.  Service connection 
would not be warranted for that disability based on this 
record.  


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


